*22OPINION.
Lansdon :
The parties agree on the cost of the farms sold by the partnership and on the recited consideration received therefor, and in connection with this point ask that the Board shall only determine the actual value of the second mortgages at the date they were received by the partnership. We have given careful consideration to the evidence introduced by the petitioners. All the witnesses were dealers in first and second farm mortgages in the vicinity of the lands in question. All know the lands and improvements sold and were familiar with land values in the neighborhood of the farms in 1920. Based upon the evidence we have found that at the dates received by the partnership the second mortgages in question had the value which we have set forth in our findings of fact.
The question of depreciation is raised only by the petitioner Bjornstad and by him only as to the improvements on the 316-acre farm in Minnesota. The evidence on this point is not sufficient for us to find that the Commissioner was in error in his computation of the accrued depreciation on the improvements on such farm at the date of sale!

Judgment will be entered under Rule 50.